DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The amendment filed March 15, 2022 has been received and entered.
3.	Claims 13-18, 20-24, 27-30, 32-34, and 38-44 are currently pending.

Election/Restrictions
4.	Applicant’s election without traverse of Group I in the reply filed on March 15, 2022 is acknowledged.  All claims have been amended to read on Group I.

Claim Objections
5.	Claim 22 is objected to because of the following informalities:  “hydrolyzed” is misspelled in lines 4 and 5.  Appropriate correction is required.
6.	Claim 24 is objected to because of the following informalities:  “dimethylpolysiloxane” is misspelled in line 3, “phellodendron amurense” is misspelled in lines 5-6, and “hordeum” is misspelled in line 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 17 is indefinite because it states that the topical solution composition contains vitamin E or vitamin B5 at a pH of 4.0 to 7.0.  Claim 13 specifies that the composition must be at a pH between 2.5 to 5.5.  Thus, it is unclear what is meant by stating that the vitamin E or vitamin B5 are at a distinct pH even though they are ingredients in the composition.
8.	Claim 40 is indefinite because it states that it depends from cancelled claim 1.  For the sake of examination, it is assumed that claim 40 is meant to depend from claim 13.  However, correction is needed.
9.	Claims 41 and 42 are indefinite because they state that they depend from claim 49.  The claim set does not contain a claim 49.  For the sake of examination, it is assumed that these claims are meant to depend from claim 40.  However, correction is needed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 43 and 44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a grape extract and water at a pH between 2.5 and 5.5 or grape extract at a pH between 2.5 and 5.5.  Grape and water are natural products.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, claims 43 and 44 read directly on a product of nature, grape juice.  Grape juice is an extract from grapes which naturally contains water.  In addition, the pH of grape juice is 3.3 (see “The pH levels of Apple, Orange, Grape and Cranberry Fruit Juices” from https://healthyeating.sfgate.com/ph-levels-apple-orange-grape-cranberry-fruit-juices-12062.html).  Thus, there cannot be a markedly distinct characteristic because the claims read directly on a product of nature.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the additional element is that the composition is topical.  Grape juice is non-toxic to the skin; thus, it can perform the intended use. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element is the topical composition.  As discussed above, this intended use does not create a distinction because grape juice can be placed on the skin.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


11.	Claims 43 and 44 are rejected under pre-AIA  35 U.S.C. 102(b) based upon a public use or sale of the invention as evidenced by “The pH levels of Apple, Orange, Grape and Cranberry Fruit Juices” from https://healthyeating.sfgate.com/ph-levels-apple-orange-grape-cranberry-fruit-juices-12062.html.  
Claims 43 and 44 are directed to a grape extract and water at a pH between 2.5 and 5.5 or grape extract at a pH between 2.5 and 5.5. Grape juice is an extract from grapes which naturally contains water.  In addition, the pH of grape juice is 3.3 (see “The pH levels of Apple, Orange, Grape and Cranberry Fruit Juices” from https://healthyeating.sfgate.com/ph-levels-apple-orange-grape-cranberry-fruit-juices-12062.html).  Grape juice is capable of being applied to the skin.  Grape juice is a well known product that has been in pubic use for a great length of time.  Therefore, claims 43 and 44 read on the known, publicly used product grape juice.
12.	Claim(s) 43 and 44 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bou (US 2006/0153822).
This reference teaches red wine with a pH 3.2 to 3.6 (see paragraphs 12-14).  Wine is an extract from grape which also contains water.  Wine is capable of being applied to the skin.
13.	Claim(s) 13, 16, 43, and 44 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Logsdon (US 2007/0122502) with “All You Need to Know About Xanthan Gum” (https://www.medicalnewstoday.com/articles/320272#what-is-xanthan-gum-used-for) providing evidence of inherent characteristics.
Logsdon teaches a composition comprising grape juice, water, and xanthan gum with a pH of 3.5 (see paragraph 50).  Xanthan gum is an emulsifier (see “All You Need to Know About Xanthan Gum”, page 6).  Logsdon teaches using grape juice in a concentration which falls between 1 and 50% (see paragraph 52).
The reference does not teach that the composition is a topical composition. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
14.	Claim(s) 13, 15, 16, 20-24, 43, and 44 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bresson-Rival (US 5,989,596).
	This reference teaches a topical depigmenting composition which comprises grape extract in combination with water.  The reference teaches that a preferred pH of the composition is 5.5 (see Example 5).  The reference teaches combining this composition with emulsifiers to produce gels and creams.  In addition, the reference specifically teaches the combination of the composition with carbomer, jojoba oil, methyl, ethyl, propyl, and butyl paraben, dimethicone, and xanthan gum. The reference teaches using the grape extract in an amount from 5 to 30% (see column 4, lines 16-31; column 5, line 22; Examples 9-12, and claim 14).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 13, 15-18, 20, 23, 24, 27-30, 33, and 40-44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2006/0078530) in view of Ansmann (US 6,280,712).
Liu teaches a topical solution for revitalizing and rejuvenating damaged skin comprising mixing a resveratrol-containing grape/wine extract with a cosmetic system comprising beneficial skin improving ingredients.  For example, at [0010], Liu teaches, “In the present invention the resveratrols are extracted from the Grape Botanicals through the well-known process of producing Red (magenta) Wine. Grapes Botanicals are harvested and selected for manufacturing and distillation into wine. The grapes are then squeezed to extract all nutrients and juices. The juices and skins, known in the art as Must, are then stored for fermentation, which may take several weeks. The Must is sanitized in an extraction process that dilutes the water and alcohol from the juices. The remaining portion from the sanitation process, which is mostly sediment, is then mixed with Isoprene Glycol and non-ionic water is re-inserted. Water and any remaining alcohol are again diluted from the solution, and the remaining portion is allowed to sit until dry. Once dry the mixture is granulated several times into a fine powder called resveratrol amalgam. The resveratrol amalgam is further combined with various vitamins and minerals known in the art of cosmetology to protect skin.”  
In addition, at [0012], Liu teaches that the powdered grape extract can be combined with an ultraviolet inhibitor as described in U.S. Patent 6,280,712 (Ansmann), if a topical lotion that contains a sunscreen is desired.  Herein, Liu teaches, “U.S. Patent 6,280,712 describes the process for enhancing the effectiveness of sunscreen lotion containing at least one ultraviolet filter involving solubilizing/dispersing the ultraviolet filter in a dialkyl/alkenyl carbonate.” 
Liu does not specifically teach that the topical composition contains an emulsifier, a carbomer base, or maintaining the pH between 2.5 to 5.5.  However, Liu does suggest that the grape/wine extract (powder) can be combined with an ultraviolet inhibitor to provide a topical sunscreen solution, as described in the patent of Ansmann (see paragraph [0012]). 
Thus, it would have been obvious to one of ordinary skill in the art and the ordinary artisan would have been motivated to modify Liu’s composition using the ingredients Ansmann.  Ansmann specifically teaches a topical composition in the form of a creams comprising emulsifiers, water, carbomer, and vitamins. For example, in Table 3, Ansmann teaches Composition 8 a water-in-oil sun protection cream comprising Polyglyceryl-2-Dipolyhydroxystearate (synthetic ester of Polyglyceryl-2 and Stearic acid, read herein as an emulsifier);  Polyglyceryl-3-Diisostearate (read herein as an emollient or emulsifier); Beeswax; Cocoglycerides (read herein as emollient/emulsifier); Panthenol (alcohol analog of Vitamin B5); Tocopherol/Tocopherol Acetate (Vitamin E); ultraviolet filters; Glycerin (emulsifier); and Water, and Composition 13 an oil-in-water sun protection cream comprising Cetearylglucoside and Cetearyl Alcohol (read herein as emulsifier/emollient); Polyglyceryl-2 Dihydroxystearate (emulsifier) and Lauryl Glucoside (emulsifier) and Glycerin (emulsifier); Cetearyl Alcohol (emulsifier/emulsion stabilizer); PVP/Hexadecene Copolymer; Cocoglycerides (emulsifier) ; Dicaprylyl Carbonate; Oleyl Erucate; Dicaprylyl Ether; Mineral Oil; Panthenol (alcohol analog of Vitamin B5); Bisabolol; Tocopherol/Tocopherol Acetate (Vitamin E); Ultraviolet Filters; Xanthan gum; Carbomer; Preservatives and Water. Also see Examples 14, 16 and 19. In Column 3, lines 15-60, Ansmann teaches using vitamin C, tocopherol and stilbene (read herein as a resveratrol) as secondary sun protection factors of the antioxidant type in the making of the disclosed compositions. 
Moreover, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the claim-designated ingredients because it is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  In re Pinten, 459 F. 2d 1053, 173 USPQ 801 (CCPA 1972); In re Susi, 58 CCPA 1074, 1079-80; 440 F.2d 442, 445; 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960).  
Ansmann specifically teaches including vitamins E and B5 in amounts defined by applicant as sufficient to raise the pH of the red wine extract to between 2.5 and 5.5.  Ansmann is considered to teach adding panthenol (vitamin B5) and vitamin E (tocopherol) to the red wine extract of Liu.  Formulations 13 and 14 of Ansmann specifically teaches a concentration of 1% panthenol and 3% vitamin E in combination with 0.5 or 0.2% of carbomer in an aqueous base.  These concentrations of panthenol and vitamin E are defined by applicant's specification as concentrations of panthenol and vitamin E that would be sufficient to raise the pH of the topical solution to between 2.5 and 8.0.  Thus, the topical composition suggested by the combination of Liu and Ansmann would intrinsically have to a pH value within the range claimed by applicant if applicant’s invention functions as claimed.  
In addition, an artisan of ordinary skill would reasonably expect that the pH of a topical composition would be result effective variable that would be routinely optimized during the formulation of the topical composition taught by the combined references. An artisan of ordinary skill would also reasonably expect that compositions with a pH around that normally found on the surface of the skin would be less likely to cause irritation to the skin of the user during topical application.  Applicant’s specification defines the pH of the skin at about 5.5 (see page 17).  An artisan would also expect that pH value should be optimized to provide storage stability to the composition.
As the references indicate that the various proportions and amounts of the ingredients used in the claimed composition, as well as the experimental parameters for the manufacturing thereof, are result effect variables, they would have been routinely optimized by one of ordinary skill in the art in practicing the invention disclosed by the references.  
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.
16.	Claims 14, 34, 38, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (US 2006/0078530) in view of Ansmann et al. (US 6,280,712) as applied to claims 13, 15-18, 20, 23, 24, 27-30, 33, 40-44above, and further in view of MacNeil (The Wine Bible. Workman Publishing: New York, 2001, Print. Excerpt, pages 30-35) and “Portfolio Winery” website (https://web.archive.org/web/20060324003616/http://www.portfoliowinery.com/winery.html  - internet archived version from March 2006).
	The teachings of Liu and Ansmann are discussed above in paragraph 15.  While Liu teaches using well-known processes to create the red wine (see paragraph 10), the reference does not specifically teach that the red wine fermentation is performed for seven to 45 days, at a temperature between 35 degrees F and 95 degrees F, and at a humidity between 30 percent and 80 percent as claimed by applicant in claim 38.
	However, MacNeil teaches that red wine is produced by fermentation with yeast at a temperature between 60 degrees F and 85 degrees F for several days to a few weeks (see page 33).  In addition, the Portfolio winery website teaches that humidity of 70% is useful for wine making.  Thus, the parameters claimed by applicant were known in the art at the time of the invention to be useful during the fermentation of red wine.  Therefore, an artisan of ordinary skill would have been motivated to utilize these known parameters when producing the red wine in the composition of Liu.
	The references do not teach that the fermentation will control the conversion of cis- and trans-piceid into cis- and trans-resveratrol as claimed by applicant in claim 14.  However, according the paragraph spanning pages 8 and 9 of applicant’s specification, fermenting under the conditions claimed by applicant in claim 38, will control the conversion of cis- and trans-piceid into cis- and trans-resveratrol with the Coumaroyl CoA molecule.  Thus, the fermentation suggested by the references would intrinsically have this characteristic.
17.	Claims 13, 15-18, 20-24, 27, 29, 30, 32, 33, and 40-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2006/0078530) in view of Breton et al. (6,124,364). 
Liu teaches a topical solution for revitalizing and rejuvenating damaged skin comprising mixing a resveratrol-containing grape/wine powdered extract with a cosmetic system comprising beneficial skin improving ingredients.  At [0010], Liu teaches, “In the present invention the resveratrols are extracted from the Grape Botanicals through the well-known process of producing Red Wine. Grapes Botanicals are harvested and selected for manufacturing and distillation into wine. The grapes are then squeezed to extract all nutrients and juices. The juices and skins, known in the art as Must, are then stored for fermentation, which may take several weeks. The Must is sanitized in an extraction process that dilutes the water and alcohol from the juices. The remaining portion from the sanitation process, which is mostly sediment, is then mixed with Isoprene Glycol and non-ionic water is re-inserted. Water and any remaining alcohol are again diluted from the solution, and the remaining portion is allowed to sit until dry. Once dry the mixture is granulated several times into a fine powder called resveratrol amalgam. The resveratrol amalgam is further combined with various vitamins (vitamin C and vitamin K which thereby would raise the topical solution of the pH between 2.5 and 5.5) and minerals known in the art of cosmetology to protect skin.”  Since Liu teaches fermentation of red grapes to produce a wine solution, “use of an agent to produce a wine solution” is considered inherent to the method of Liu.  Due to the heat-sensitivity of the resveratrol-containing grape/wine extract, Liu further teaches mixing the powdered resveratrol grape extract with a cosmetic system  (additives and chemicals known to rejuvenate and protect the skin) configured based on a desired outcome in the making of compositions for topical application to the skin (See FIG. 3).  At [0012], Liu teaches that the powdered grape extract can be combined with an ultraviolet inhibitor in as described in U.S. Patent 6,280,712, if a topical lotion that contains a sunscreen is desired.  However, Liu emphasizes, "To minimize loss of resveratrol in the resveratrol amalgam heat is controlled to stay below 40 degrees Celsius."
Liu, as set forth above, teaches the claimed composition except for using an emulsifier and carbomer or maintaining the pH between 2.5 to 5.5; and wherein the topical solution in the form of a gel.  
However, it would have been obvious to one of ordinary skill in the art to add the claim-designated ingredients to the Liu composition to provide the instantly claimed composition because at the time of the invention Breton taught that these ingredients were beneficial in the making of topical solution in the form of a gel.  For instance, Breton taught topical skin compositions for promoting desquamation and/or stimulating epidermal renewal of the skin and improving the appearance of damaged skin and/or combating intrinsic and/or extrinsic skin aging comprising an effective amount of at least one hydroxystilbene, in particular resveratrol or (3,4’,5-trihydroxystilbene) because it is a natural compound which exists in grape skin and in wine', (see Column 1 to Column 3, second paragraph) can be formulated as an emulsion (for example, an oil-in-water or water-in-oil emulsion) or provided in the form of an aqueous or aqueous/alcoholic solution (optionally gelled), or in the form of gel or cream (see Column 4, lines 41-60).  Emulsifiers, emollients,  preservatives, as well as Polydimethylsiloxane (PDMS; also known as dimethylpolysiloxane), Vitamin E, carbomer, xanthan gum, butylene glycol, cetyl alcohol are ingredients also included in the making of the compositions; and the compositions have a pH ranging from 5 to 8 which does not damage the skin.  See Column 4, line 61 to Column 6, line 6.  In Column 7, Breton teaches a face gel (“Composition 4”) comprising resveratrol, glycerin (read herein as an emulsifier), disodium cocomphodiacetate (surfactant), preservative and water. In another example, Breton teaches a water-based cleansing gel (“Composition 5”) comprising resveratrol, butylene glycol (read herein as an emollient and co-emulsifier), sodium lauryl sarcosinate (surfactant), triethanolamine (read herein as an emulsifier or pH adjuster), carbomer, a preservative and water;  and, a method of making thereof comprising mixing the resveratrol and ingredients in an aqueous solution (water) using a cold process to formulate a water-based cleansing gel. For example, in Column 2, lines 65-67, Breton expressly teaches, ”[these] compositions were formulated simply by intimately admixing the various components". Thus, it was known in the art at the time of the invention that butylene glycol (read herein as an emollient and co-emulsifier), sodium lauryl sarcosinate (surfactant), triethanolamine (read herein as an emulsifier), carbomer, a preservative and water are ingredients that are conducive to mixing in formulation of a topical solution in the form of gel.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success that adding the ingredients taught by Breton to the topical solution taught by Liu to provide the instantly claimed invention would be a success.  This reasonable expectation would have motivated the artisan to make the modification because to do so would provide for the making of a topical solution in the form of a gel having the beneficial functional skin revitalizing effects of the red wine/grape extract in the form of a powder as taught by Liu.
Moreover, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the claim-designated ingredients because it is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  In re Pinten, 459 F. 2d 1053, 173 USPQ 801 (CCPA 1972); In re Susi, 58 CCPA 1074, 1079-80; 440 F.2d 442, 445; 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960).  
As the references indicate that the various proportions and amounts of the ingredients used in the claimed composition, as well as the experimental parameters for the manufacturing thereof, are result effect variables, they would have been routinely optimized by one of ordinary skill in the art in practicing the invention disclosed by the references.  In addition, an artisan of ordinary skill would reasonably expect that the pH of a topical composition would be result effective variable that would be routinely optimized during the formulation of the topical composition taught by the combined references. An artisan of ordinary skill would also reasonably expect that compositions with a pH around that normally found on the surface of the skin would be less likely to cause irritation to the skin of the user during topical application.  Applicant’s specification defines the pH of the skin at about 5.5 (see page 17).  An artisan would also expect that pH value should be optimized to provide storage stability to the composition.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
18.	Claims 13-18, 20-24, 27-30, 32-34, and 38-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,888,515. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘515 are directed to making an emulsified topical composition grape extract and the same additional ingredients as claimed with the same pH values as claimed.  Thus, the claims of US ‘515 anticipate the current claims because the claims of US ‘515 result in a composition which is the same as the claimed composition.
19.	Claims 13-18, 20-24, 27-30, 32-34, and 38-44 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,770,480. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘480 are directed to making an emulsified topical composition grape extract and the same additional ingredients as claimed with the same pH values as claimed.  Thus, the claims of US ‘480 anticipate the current claims because the claims of US ‘480 result in a composition which is the same as the claimed composition.

20.	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655